Citation Nr: 0931950	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder (also 
claimed as rashes, to include urticaria, angioedema, 
psoriasis and lichen simplex chronicus).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1975 to September 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In April 2008, the Board reopened and remanded this claim for 
additional development.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

A chronic skin disorder was shown in service and for many 
years thereafter, and is shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Service connection for a skin disorder is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for a Skin Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a skin disorder.  She asserts that she was treated for 
various skin conditions during service and that she continues 
to suffer from these same skin conditions.

Service treatment records were reviewed.  The Veteran's 
entrance examination from August 1974 did not note any skin 
abnormalities.  Treatment records indicate the Veteran was 
treated for multiple skin conditions throughout her many 
years in service.  Specifically, in January 1976, the Veteran 
sought treatment for a rash.  It was noted that she had a 
history of pruritis and there were erythematous, raised, 
urticarial appearing lesions.  She was prescribed medication 
and told to discontinue all makeup.  Approximately a week 
later, in January 1976, the Veteran returned and reported 
that the prescribed medication controlled the itching and her 
face was clearing; however, she had a small urticaria 
outbreak on her right anterior chest.  In August 1976, the 
Veteran returned with a rash and was diagnosed with molluscum 
contagiosum.  In June 1991, the Veteran complained of 
mosquito bite sized marks on her left and right arms.  The 
marks were described as being erythematous blotches, about 4 
centimeters (cm) in size surrounding mosquito bite sites.  
She was diagnosed as having an Arthus reaction.  In June 
1993, the Veteran complained of a breathing problem and a 
rash on her left arm, which she reported having for the 
previous 6 months.  She was diagnosed with tinea corporis.

Post-service treatment records have also been reviewed and 
demonstrate a continuity of symptomatology.  Air Force 
medical facility treatment notes indicate the Veteran sought 
treatment for hives in November 1993, two months after 
discharge from service.  It was noted to be a possible 
allergic reaction or cold urticaria.  Approximately two weeks 
later, in November 1993, she returned to the clinic for the 
same condition and was again diagnosed with urticaria.  In 
January 1994, the Veteran complained of hives on her entire 
body.  It was noted she had hives, rule out that they were 
secondary to stress.  She returned the next day, with welts 
on her feet and both arms.  She was diagnosed with a rash of 
unknown etiology.  Similarly, VA outpatient records indicate 
the Veteran has complained of and been treated on multiple 
occasions for rashes, hives, and urticaria.  Additionally, a 
VA examination in February 2006, for a different disability, 
noted the Veteran had chronic urticaria.

The Veteran was afforded a VA examination in March 2001.  The 
Veteran stated she was on oral and topical medication for her 
skin condition.  At the time of the examination, the lesion 
of primary concern was located on her left lower anterior 
extremity over the shin area.  The examiner described it as a 
partially hyperpigmented, partially eczematized, 
excoriated,11 cm by 23 cm patch that had a background of 
erythema with some follicular inflammatory papules and 
multiple excoriations.  The examiner stated there was also a 
1.5 cm by 3 cm patch of raw nummular eczematous skin on the 
right side of her abdominal panniculus.  The examiner 
diagnosed her with localized neurodermatitis (lichen simplex 
chronicus) based on the clinical appearance of the skin, at 
that time.  The examiner noted that because the claims file 
was not available, they were unable to comment on the skin 
conditions the Veteran suffered from during service.

The Veteran was afforded the most recent VA examination in 
July 2008.  The examiner noted the entire claims file was 
reviewed.  The Veteran reported taking multiple medications 
for her skin disorder.  She stated that her skin lesions 
itch, are painful, and cause bruising of her skin.  The 
Veteran stated she had a history of urticaria, primary 
cutaneous vasculitis, and erythema multiforme.  Upon 
examination, the examiner stated the Veteran had no lesions 
of psoriasis or lichen simplex chronicus and did not 
demonstrate urticaria at that time.  He stated, however, that 
it is well known that chronic urticaria comes and goes as it 
pleases.  The examiner explained that urticaria has many 
triggering factors, most of which are non-specific.  Based on 
photographs, the examiner approximated that half the 
Veteran's body surface area is affected by the skin 
conditions.  The examiner diagnosed the Veteran with chronic 
urticaria and noted that urticaria, hives, wheals, 
angioneurotic edema, etc., all describe the same process.  
The examiner stated that there is documentation enough of the 
existence of urticaria during her military career, and that 
knowing the intermittent and recurring nature of urticaria 
without specific causes, it is not easily testable.

The Board finds this to be a positive medical opinion.  The 
examiner stated that there was evidence of urticaria during 
service and diagnosed the Veteran with current chronic 
urticaria.  Furthermore, the Board notes that the Veteran is 
competent to give evidence about what she experiences; for 
example, she is competent to discuss current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, a skin disorder of boils, 
blotches, rashes, and itching is clearly a disability that 
lends itself to lay observation.  See McCartt v. West, 12 
Vet. App. 164 (1999).  Therefore, continuity of 
symptomatology and evidence of a chronic condition has been 
established.

In conclusion, taking into consideration the chronic in-
service and post-service treatment of skin disorders, the 
positive medical opinion, and resolving all doubt in favor of 
the Veteran, the Board finds that service connection for a 
skin condition is warranted.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


